Title: John Bondfield to the Commissioners, 12 May 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Hon Sirs
      Bordeaux 12 May 1778
     
     Yesterday came into this Port the Brig Peggy Captain Kelly from No. Carolina. She has on board One hundred and forty eight hhd Tobacco for account of Messrs. Willing and Morris addrest to Mr. Delap. I apply’d for the publick Letters. I apprehend there are none as Mr. Delap has not sent any. The vessel saild 4th. April. I have Letters from Mess Hewes Smith and Allen of the 30 March. They write me that little Port is become the Mart of America number of forreign Vessels were arriving dayly notwithstand I find the demand for European produce keeps up. They write for Ships Salt and dry Goods. Tobacco is with them at seven pounds ten Shillings being five times its former value. They thereby indemnify themselves in part of the heavy advances they pay to Europeans.
     The Boston is taking on board her provisions and will drop down on Sunday. I push them all in my power. Cap. Tucker also exerts himself to get away, their expences run very deep not­withstanding every Economy posible is observed. They have but few Seamen on board. I am in doubt if we can obtain leave to ship any french Seamen. Landsmen any Number wanted. The Jersey Privateers keep hovering on the Coast of Spain. They have taken as per advise per last post from Bilboa two Vessels with Rice and One with Tobacco. The Neutrality which its reported Spain intends to preserve makes them very dareing even to enter the ports of that Kingdom. We dont hear of any British Cruizers in the Bay of Biscay from whence there is room to suppose they are all orderd in to Man the Fleets. It is apprehended the Carolina Letters per Dulap put on board a french Ship from Martinico at Sea. That the Ship must have met some Privateer at Sea and on the strength of these Letters made a Capture of her. The Spanish Ambassador named for the Court of Great Britain Le Marquis D’Armavado Almódovar with his Lady are expected to pass thro’ this Town to morrow on their Jorney for England. They come from Lisbon and pass by this route Incognito. My friend has orders to Supply the Marquis with the Money he may want by which I come to know of his coming. With due respect I am Your honors Most Obedient Servant
     
      John Bondfield
     
    